FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2020

                                   No. 04-20-00349-CV

                        CITY OF FREDERICKSBURG, TEXAS,
                                    Appellant

                                             v.

                             E.290 OWNERS' COALITION,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 15758
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
       The Appellant's Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The appellant's reply brief is due on or before November 25, 2020.



      It is so ORDERED November 19, 2020.


                                                                 PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT